Citation Nr: 0624852	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-40 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a rating higher than 10 percent for mixed 
deafness of the left ear.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from September 1945 to October 
1949.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania.

In August 2006, the Board granted the veteran's motion to 
advance his case on the Board's docket.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

The evidence reflects that the veteran has level XI hearing 
acuity in his left ear and he is not service-connected for 
hearing loss in his right ear.  He does not have complete 
deafness in the right ear.


CONCLUSION OF LAW

The schedular criteria for a rating higher than 10 percent 
for mixed deafness of the left ear has not been met.  38 
U.S.C.A. §§ 1155, 1160, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court discussed both 
the timing and content of the VCAA's notice requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The RO 
complied with this timing requirement here by sending a 
November 2003 VCAA letter prior to its initial, February 2004 
denial of the veteran's claim.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  VCAA notification need not be 
contained in a single communication and the law and 
regulations are silent as to the format to be used.  
Mayfield, 444 F.3d at 1333.

The November 2003 letter also met the VCAA's requirements 
regarding the content of notification.  In it, the RO 
indicated that it was working on the veteran's claim for an 
increased rating for his hearing loss and that in order to 
establish entitlement to this benefit, he had to show that 
his service-connected disability had gotten worse.  In 
addition, the letter explained VA's duty to assist the 
veteran in obtaining additional evidence, the fact that it 
would schedule him for a VA examination, and that the veteran 
had not indicated any additional non-Federal evidence that it 
would make reasonable efforts to obtain.  The RO also told 
the veteran that it needed additional evidence from him, 
listed several different types of evidence he could submit, 
and told him to send any treatment records pertinent to his 
claimed condition, especially recent records.  The letter 
thus satisfied all of the elements of the notice requirement, 
including the fourth element, as it conveyed that the veteran 
should provide the evidence he had relating to his claim for 
an increased rating for his hearing loss without using those 
exact words.  See VAOPGCPREC 7-2004, at 3 (VCAA notification 
need not contain any specific "magic words").

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Id. at 
484.  The Court held that upon receipt of an application for 
a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. at 488.

Although the veteran has been provided with notice of what 
type of information and evidence is needed to substantiate 
his increased rating claim, he was not provided information 
regarding a disability rating or the effective date that 
would be assigned if this claim were granted.  Despite this 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Because 
the Board will deny the claim for an increased rating, there 
is no question as to the appropriate effective date to be 
assigned, thus rendering the issue moot.

Moreover, VA has obtained all identified medical records and 
there is no indication that any other records exist that 
should be requested, or that any pertinent evidence was not 
received.  VA thus complied with the VCAA's duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

In the present case, the veteran was granted service 
connection for left ear defective hearing in May 1950, and he 
did not contest this evaluation.  Thus, since entitlement to 
compensation already has been established and an increase in 
the left ear hearing loss disability rating is at issue, the 
present level of disability is of primary importance.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2005).  Under these criteria, 
evaluations of bilateral hearing loss range from 0 to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of two types of tests: controlled 
speech discrimination tests and pure tone hearing threshold 
level tests. The average puretone hearing threshold level 
combined with the speech discrimination percentage is used to 
determine the Roman numeral designation for hearing 
impairment from Tables VI and VII.  38 C.F.R. § 4.85(a), (d) 
(2005).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the pure tone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and pure tone threshold average 
intersect. 38 C.F.R. § 4.85(b) (2005).  Where the puretone 
thresholds at each of the four frequencies is 55 decibels or 
more, Table VIA, based only on the puretone thresholds, may 
be used, if that Table results in a higher numeral. 

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. § 
4.85(e) (2005).

Where, as here, impaired hearing is service-connected in only 
one ear, the non-service connected ear is assigned a Roman 
numeral designation of I.  38 C.F.R. § 4.85(f) (2005).  Where 
there is complete deafness in the non-service connected ear, 
not due to willful misconduct, ratings for both ears would be 
as if service connected.  38 U.S.C.A. § 1160 (West Supp. 
2006).  

The veteran's left ear hearing average of 101 decibels and 
lack of speech recognition at the January 2004 VA audiology 
examination, and similar results indicated elsewhere, warrant 
a Roman Numeral designation of XI under both Tables VI, and 
VIA, which is the highest possible designation.  Even with 
this highest designation for his left ear hearing loss, the 
veteran is entitled to at most a 10 percent evaluation under 
Table VII because the XI designation is combined with the I 
designation for his non-service-connected right ear hearing 
loss (in the absence of complete deafness in that ear).  
Thus, the veteran is not entitled to a higher evaluation than 
the one he is currently receiving.

Although the veteran claimed in an attachment to his November 
2004 Substantive Appeal (VA Form 9) that a higher rating is 
warranted because of the vertigo that he claimed was due to 
his hearing loss, the assignment of a disability rating for 
hearing impairment is derived by a "mechanical" (i.e., 
nondiscretionary) application of the numeric designations 
tabulated after audiometric evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Thus, 
the claimed vertigo is not relevant to the analysis of the 
appropriate rating for the veteran's left ear hearing loss, 
which the mechanical application of the numeric designations 
shows to be 10 percent.

In sum, the evidence reflects that the veteran is not 
entitled to a rating higher than 10 percent for his left ear 
mixed deafness based on the mechanical application required 
by the applicable regulations.  Again, it is noted there is 
not complete deafness in the other ear.  The benefit-of-the-
doubt doctrine is therefore not for application, and the 
claim for an increased rating for left ear mixed deafness 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2005); Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).


ORDER

The claim for a rating higher than 10 percent for mixed 
deafness of the left ear is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


